Citation Nr: 1329277	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  04-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
status post hemorrhoidectomy, currently rated 30 percent 
disabling.  

2.  Entitlement to an increased rating for post-operative 
residuals of right elbow calcification, currently evaluated 
as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.C.



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1967.

These matters come before the Board of Veterans' Appeals, 
hereinafter the Board, from rating decisions of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
in Togus, Maine, and Manchester, New Hampshire.  The issues 
that were originally on appeal were entitlement to service 
connection for irritable bowel syndrome (IBS); entitlement 
to an increased rating for post operative residuals of right 
elbow calcification, rated 30 percent disabling; entitlement 
to an increased rating for hemorrhoids, status post 
hemorrhoidectomy, rated 10 percent disabling; entitlement to 
a temporary total rating under 38 C.F.R. § 4.30 based upon 
convalescence from a December 2006 revision right cubital 
tunnel decompression; and entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).

In a January 2004 rating decision, the Manchester RO granted 
a 30 percent rating for residuals of the hemorrhoidectomy.

In September 2003, the Veteran testified at a hearing before 
a Decision Review Officer (DRO hearing) on the issues of 
increased disability ratings for his post-operative 
residuals of right elbow calcification and hemorrhoids, 
status post hemorrhoidectomy.  

In his February 2004 substantive appeal (VA Form 9), the 
Veteran requested a Board hearing; however, since that time, 
he has filed two additional VA Form 9s pertaining to the 
same issues in which he indicated that he did not want such 
a hearing.  As such, this request is considered withdrawn.  
38 C.F.R. § 20.704(e) (2013).

In June 2004, the Veteran testified before a DRO regarding 
the claims for increased ratings and issues that are no 
longer on appeal.

In June 2007, the Veteran testified at a DRO hearing on the 
issues that are no longer on appeal.

In January 2012, the Board remanded all five issues.  In 
November 2012, the AMC granted service connection for 
irritable bowel syndrome, a temporary total rating, and a 
TDIU.  These decisions constitute a full award of the 
benefits sought on appeal with regard to those issues.  See 
Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 2007).  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its previous remand, the Board instructed that the agency 
of original jurisdiction should obtain copies of Social 
Security Administration (SSA) decisions, including any 
medical records used to make the decisions.

Following a request from the AMC, SSA reported that it had 
destroyed the requested medical records.  It did not provide 
copies of any decisions or report whether they were 
available.  No further action was taken, and it is not 
reasonably certain that further efforts to obtain the 
records would be futile.

Accordingly, this case is REMANDED for the following:

1.   Obtain copies of any SSA decisions 
pertaining to the Veteran's claims for 
disability benefits.

Efforts to obtain these records must continue 
until they are obtained, unless it is 
reasonably certain that they do not exist or 
that further efforts would be futile.

2.  If there is any evidence of a change in 
the Veteran's disabilities since the last VA 
examinations, afford him new examinations.

3.  If any benefit sought on appeal is not 
fully granted, issue a supplemental statement 
of the case, before returning the case to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).




